 1   Cathay Fulton Ericksen #157665
     Ericksen Law Office
 2   210 N. Fourth St., Ste. 101
     San Jose, CA 95112
 3   (408) 287-7717
 4   Attorney for Ron V Ronen
 5
 6
 7
                            UNITED STATES BANKRUPTCY COURT
 8                   NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
 9
10                                                    )
     In re:                                           )   Chapter 13
11                                                    )
     Ron V Ronen                                      )   CASE NO. 18-52262
12                                                    )
     Debtor                                           )   Motion to Extend the Time for Debtor’s Plan
13                                                    )   to be Confirmed
                                                      )
14                                                    )
                                                      )   Judge: Stephen L. Johnson
15                                                    )
                                                      )
16                                                    )
                                                      )
17
18            Debtor moves the Court for an order extending the time to confirm the Chapter 13 Plan in
19   this case.
20            On April 16, 2019, the Court entered an Order on Trustee’s Motion to Dismiss providing
21   that the Debtor’s Chapter 13 Plan must be confirmed by July 18, 2019 or the case would be
22   dismissed.
23            Debtor now requests that the Court grant him an additional 90-days to confirm the Plan.
24   Debtor believes he has found proof that the second lien on his property - originally held by Bank
25   of America - is fraudulent, and he needs time to file an objection to the claim. He also needs
26   time to find a new attorney to represent him if the Court grants the motion filed by his current
27   attorney to withdraw as his counsel.
28                                                  –1–



     Case: 18-52262       Doc# 56     Filed: 07/11/19     Entered: 07/11/19 12:49:05        Page 1 of 2
 1
 2
 3                                           Respectfully submitted,
 4
 5
 6   Dated: July 11, 2019                    /s/Cathay Fulton Ericksen
                                                Cathay Fulton Ericksen
 7                                              Attorney for Debtor
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              –2–


     Case: 18-52262     Doc# 56   Filed: 07/11/19   Entered: 07/11/19 12:49:05   Page 2 of 2
